Opinion op the Court by
Judge Hardin:
Under the will of Daniel Shawhan, the Misses Hule were en-' titled to the principal sum placed in his hands by their father for their benefit and interest thereon from the testator’s death, the interest up to that time only being withheld for expenses, it appearing that he did not intend to charge them more; and the devise of 100 acres of land to each of them not being a satisfaction of the debt according to our construction of the will. It results that the court erred in failing to allow the appellant credit by the sum due to the Misses Hule which he seems to have paid.
As to the allowance of $500 to Mrs. Taylor in lieu of the property required by the statute to be set apart to a widow, the judgment'is right, according to the case of Newman vs. Winlock, Admr., &c., 3 Bush 241, to which we adhere, unless Mrs. Taylor received other property or money equivalent to the exempted property, without charge, which may be further investigated on the return of the cause, as may be, also, the question as to the item of $504.66, for money in bank, as to which the judgment is *574complained of by the appellant. As to errors assigned on the cross-appeal, no ground of reversal is perceived. The demurrer to the second paragraph of the petition was properly sustained, if not for an estoppel shown by it in the sale and conveyance to the appellant, for the defect of parties defendant to litigate the question of dower, and the question as to the rent of the land under its apportionment was settled correctly and on the true basis.
A. IT. Ward, for appellant.
J. Q. Ward and Trimble, for appellee.
Wherefore, for the single error indicated, the judgment is reversed on the appeal, and the cause remanded for further proceedings not inconsistent with this opinion, and the judgment is affirmed on the cross-appeal.